Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 11, 2020

                                            No. 04-20-00137-CV

                                        IN RE Martin MARES, Jr.

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 4, 2020, relator filed a petition for writ of mandamus and a motion for emergency
stay pending final resolution of the petition for writ of mandamus. On March 6, relator filed an
amended petition for writ of mandamus. After considering the amended petition and the record,
this court concludes relator is not entitled to the relief sought. Accordingly, the amended petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s motion for emergency stay
is denied as moot.

        It is so ORDERED on March 11, 2020.



                                                                      _____________________________
                                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-18694, styled In the Matter of the Marriage of Maria Christina
Luna Mares and Martin Mares, Jr. and In the Interest of K.I.M., A.N.M., and R.J.M., Minor Children, pending in the
57th Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.